UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-2024



AMY R. MOUNTS VARNEY, on behalf of Bobby B.
Mounts (deceased),

                                                Plaintiff - Appellant,

                     versus


JO ANNE BARNHART,     Commissioner    of    Social
Security,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-02-134)


Submitted:   March 31, 2004                     Decided:   May 12, 2004


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wolodymyr Cybriwsky, Prestonsburg, Kentucky, for Appellant. James
A. Winn, Regional Chief Counsel, Eric P. Kressman, Supervisory
Attorney,   Robert   W.   Kosman,  Assistant   Regional   Counsel,
Philadelphia, Pennsylvania; Kasey Warner, United States Attorney,
Kelly R. Curry, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Amy R. Mounts Varney* appeals the district court’s order

adopting the recommendation of the magistrate judge to uphold the

Commissioner’s denial of disability insurance benefits.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Varney v.

Barnhart, No. CA-02-134 (S.D.W. Va. June 23, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
      Varney initiated this action on behalf of her deceased
father, Bobby B. Mounts, after the Commissioner denied Mounts’
claim for disability insurance benefits.

                              - 2 -